         Case 1:20-cv-00674-JGK Document 35 Filed 04/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
LEON M. BROWN, Individually and on
behalf of all others similarly
situated,                                          20-cv-674 (JGK)

                        Plaintiff,                 ORDER

             - against -

OPERA LIMITED, ET AL.,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The remaining parties should submit a revised scheduling

order providing for an amended complaint and a schedule

thereafter. The schedule should provide a time to move or answer

to the amended complaint, followed by an opportunity for a

second amended complaint if there is a motion to dismiss, and a

time to move or answer to the second amended complaint,

including a schedule for a new motion to dismiss directed at the

second amended complaint.

SO ORDERED.

Dated:       New York, New York
             April 17, 2020               .   /s/ John G. Koeltl         .




                                                John G. Koeltl
                                          United States District Judge
